757 N.W.2d 493 (2008)
Frederick J. KRAUSE and Cinnamon Krause, Plaintiffs-Appellants,
v.
GRACE COMMUNITY CHURCH, American Seating, and Great Lakes Installation, Inc., Defendants-Appellees, and
Monahan Company, Defendant, and
American Seating, Cross-Plaintiff-Appellee,
v.
Great Lakes Installation, Inc., Cross-Defendant-Appellee.
Docket No. 137210. COA No. 276173.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the May 22, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.